Mr. Justice Yantis delivered the opinion of the court: Under their claim filed November 15, 1935 plaintiffs ask payment of One Hundred Forty Four and 94/100 ($144.94) Dollars for one car of crushed stone shipped to Arlington Heights, Illinois April 22, 1935 and one car of stone shipped to Des Plaines, Illinois on said date; both sold and shipped pursuant to bid, and purchase order from the State Highway Department. It appears from the record that claimants were duly appointed trustees for Consumers Company; that the debt in question was lawfully incurred; that the material was duly received and used by the Division of Highways of the State of Illinois. Due to various causes the invoices were not cleared for payment until after the appropriation covering said purchase order had been closed with the expiration of the fiscal year of respondent. No contention is raised as to the validity of the claim. As stated in Rock Island Sand and Gravel Co. vs. State, 8 C. C. R. 165, “Where it is conceded that claimant furnished supplies to a department of the State on a legal and proper order therefor, and it appears that the only reason, payment has not been made is because the bill therefor was not presented until the lapse of the appropriation out of which payment could have been made, an award will be entered for the amount due.” An award is therefore allowed in favor of claimant in the sum of One Hundred Forty Four and 94/100 ($144.94) Dollars.